LORETTA H. RUSH, Chief Justice.
On July 14, 2016, in Case Nos. 49S00-1607-DI-369, DI-370, and DI-373, this Court ordered Respondent to show cause why Respondent should not be immediately suspended from the practice of law in this state for failure to cooperate with the Commission’s investigation of grievance Nos. 16-1191, 16-1425, and 16-1445 respectively filed against Respondent. Each order required that Respondent show cause in writing within ten days of service of the order. Respondent has not submitted a response to the Court’s order to show cause in any of the cases. In all three cases, the Commission has filed a “Request for Ruling and to Tax Costs” asserting that Respondent still has not cooperated, to which Respondent has not responded.
Being duly advised, the Court ORDERS in DI-369, DI-370, and DI-373 that Respondent be suspended from the practice of law for noncooperation with the Commission, effective immediately. Pursuant to Admission and Discipline Rule 23(10)(f)(3), the suspension in each case shall continue until: (1) the Executive Secretary of the Disciplinary Commission certifies to the Court that Respondent has cooperated fully with the investigation; (2) the investigation or any disciplinary proceedings arising from the investigation are disposed of; or (3) until further order of this Court, provided there are no other suspensions then in effect. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26).
IT IS FURTHER ORDERED, pursuant to Admission and Discipline Rule 23(10)(f)(5), that Respondent reimburse the Disciplinary Commission $512.94 for the costs of prosecuting the proceeding in DI-369. The Court declines to separately order a reimbursement of costs in DI-370 and DI-373.
All Justices concur.